Citation Nr: 1725117	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome with mild patella tendonitis (left knee disability). 

2.  Entitlement to a disability rating in excess of 30 percent prior to March 17, 2016, and in excess of 50 percent thereafter, for foot pain with bilateral pes cavus, bilateral plantar fasciitis, and right foot plantar fascial strain (bilateral foot disability). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and her sister
ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996, with subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional (RO) in St. Petersburg, Florida, and Cleveland, Ohio.  Jurisdiction now resides in Atlanta, Georgia. 

In a June 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for an acquired psychiatric disorder.  As this is considered a full grant of the benefit sought on the appeal, that issue is no longer in appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In an October 2016 rating decision, the AOJ partially granted an increased 50 percent rating for the Veteran's bilateral foot disability from March 17, 2016.  In a subsequent November 2016 rating decision, the AOJ also partially granted an increased rating of 30 percent for the remaining period prior to March 17, 2016.  Because the increased disability ratings assigned are not the maximum available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran attended a Video Conference before the undersigned Veterans Law Judge in December 2014.  The hearing transcript is of record. 



FINDINGS OF FACT

1.  Left knee flexion has been limited to at worst 90 degrees.  The left knee disability does not result in limitation of extension, recurrent subluxation, ankylosis, or instability.

2.  For the period prior to March 17, 2016, the Veteran's bilateral foot disability was primarily manifested by foot and heel pain with mild arch displacement.  

3.  From March 17, 2016, the Veteran's bilateral foot disability has been primarily manifested by foot and heel pain, swelling, extreme tenderness of plantar surfaces on both feet, and decreased longitudinal arch height.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2016).

2.  The criteria for a rating in excess of 30 percent prior to March 17, 2016, and in excess of 50 percent thereafter, for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5278-5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Left Knee Disability

The Veteran is current assigned a 10 percent disability rating for her left knee disability under Diagnostic Code 5024 for tenosynovitis, which provides that such disability is to be rated on the basis of limitation of motion of the affected part.  38 C.F.R. § 4.71a.  Based on the following, the Board finds that a higher rating is not warranted during the entire period on appeal. 

Limitation of motion of the knee is contemplated in Diagnostic Codes 5260 and 5261.  To warrant a higher rating of 20 percent for the left knee disability, the evidence would need to show flexion limited to 30 degrees under Diagnostic Code 5260 or extension limited to 15 degrees under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Separate 10 percent ratings could be awarded with flexion limited to at least 45 degrees and extension limited to at least 10 degrees.  Id.  

During December 2005 and December 2006 VA examinations, range of motion (ROM) testing showed full flexion and extension.  The Veteran did report periodic pain and numbness associated with the disability, and pain was observed during ROM testing.  Both examiners noted there was no instability, nor was there evidence of weakness, incoordination, fatigue, or lack of endurance with repetitive motion.  In December 2005 the Veteran reported flare-ups depended on how much she did and noted 2 to 3 times a week she had problems with pain.  In December 2006 she denied flare-ups.

During a July 2008 VA examination, the Veteran reported left knee pain, stiffness, and weakness, as well as instability, locking, and giving way of the knee.  She reported up to month-long flare-ups occurring every 2 to 3 months, described as increased pain and an inability to straighten her knee.  On examination of the left knee there was 0 degrees extension to 110 degrees flexion, with an increase in pain but no additional limitation of motion or joint fatigability after repetitive use testing.  Left leg strength was 5/5 and there was no atrophy or any other noted signs of weakness.  There was no joint laxity or instability.  

An additional VA examination was performed in September 2009.  ROM testing revealed flexion to 90 degrees with pain, and extension was to 0 degrees.  Repetitive motion did cause a subjective increase in pain.  The Veteran reported having to catch herself from falling, however, no instability, weakness, or lack of endurance was found upon examination.  She reported flare-ups during drastic weather changes.  X-ray reports revealed mild degenerative joint disease

The Veteran was afforded a VA examination most recently in March 2016.  The Veteran reported daily pain in her left knee, with flare-ups every 2 to 3 months with increased pain.  She reported wearing a knee brace regularly.  ROM testing revealed flexion to 100 degrees with pain, and extension to 0 degrees with pain.  Localized tenderness was observed on the anterior and posterior portion of the knee.  There was no additional functional loss after repetitive use testing with three repetitions.  The examiner noted that any opinion on whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups or with repeated use over time would be speculative at best as this cannot be predicted if not witnessed.  Muscle strength was normal and there was no joint instability or ankylosis.  No semilunar cartilage condition or tibial and/or fibular impairment was observed.  

ROM testing during the period on appeal has indicated full extension, and flexion limited to no more than 90 degrees.  Even considering the reported effects caused by pain and repetitive use, to including during flare-ups, the evidence does not indicate that limitation of motion as required for a higher or separate rating has been present.  As such, higher or separate ratings are not warranted when considering Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.

The Board has considered whether there is any other schedular basis for further granting the above claim but has found none.  As the Veteran's left knee was stable on testing at all VA examinations, a separate rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.  A rating based on ankylosis under Diagnostic Code 5256 is also not warranted as the evidence shows motion of the knee.  As the evidence does not show symptomatic removal of semilunar cartilage or dislocated semilunar cartilage, ratings under Diagnostic Codes 5258 or 5259 are not warranted.  Also, the Veteran does not have impairment of the tibia or fibula or genu recurvatum; thus, ratings under Diagnostic Codes 5262 and 5263 are not appropriate.  38 C.F.R. § 4.71a.  


In reaching this decision, the Board has considered the Veteran's lay statements, and notes that she is competent to report her own observations with regard to the severity of her left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  To the extent she argues her symptomatology is more severe, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  For example, while the Veteran has reported instability of the knee, examiners have consistently reported normal findings on stability testing.  Thus, the Board finds that the evidence is against a finding of instability of the left knee.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Foot Disability

The Veteran is currently service connected for a bilateral foot disability evaluated at 30 percent disabling prior to March 17, 2016, and at 50 percent thereafter, under Diagnostic Code 5278-5276.  See 38 C.F.R. § 4.71a.  

By way of history, the AOJ initially rated the Veteran under Diagnostic Code 5278 for pes cavus (claw foot), and assigned a noncompensable disability rating, effective March 3, 2009.  Subsequent to a March 2016 VA examination diagnosing plantar fasciitis, and opining that the Veteran's initial pes cavus diagnosis was incorrect, the Veteran was assigned a 50 percent disability rating for plantar fasciitis, effective March 17, 2016, under Diagnostic Code 5276 for flatfoot.  The noncompensable rating for pes cavus under Diagnostic Code 5278 for the period prior remained.  

In November 2016, the Veteran's noncompensable rating was reevaluated, and the AOJ awarded the Veteran a 30 percent disability rating for foot pain with bilateral pes cavus, bilateral plantar fasciitis, and right foot plantar fascial strain.  The AOJ also determined that the original effective date of Mach 3, 2009, was incorrect, and assigned a new effective date of January 10, 2008.  The Veteran's 50 percent evaluation, effective March 17, 2016, was continued.  As such, the November 2016 codesheet reflects the entirety of the Veteran's bilateral foot disability as it is currently rated, under Diagnostic Code 5278-5276.

The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

A 50 percent rating is warranted for bilateral flatfoot when the disability is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon achilles on manipulation, not improved by orthopedic shoes and appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  

Treatment records from Martin Army Community Hospital dated June 2008 indicate a diagnosis of foot pain with pes cavus and heel pain caused by the Veteran's military footwear.  The Veteran reported tingling and numbness under the heel and plantar surface.  A podiatry evaluation that same month diagnosed plantar fasciitis and a plantar fascial strain.  A physical examination revealed mild prominence of arch, pes cavus, and pain over both heels, particularly on the right. Additional podiatry consultations in July 2009 and January 2010 diagnosed bilateral pes planus and plantar fasciitis.  Sensation was intact, and flexion contracture was 2-5 bilaterally with evidence of reduced medial arch in both feet with weight bearing.  Pain was noted as present with palpitation of the plantar aspect of the medial calcaneus to the right foot.  

During VA examination on March 17, 2016, the Veteran was diagnosed with plantar fasciitis.  She reported daily foot pain at a level of "8 or 9."  Flare-ups reportedly occurred weekly for a few hours duration and were described as pain level of a consistent "9."  She also reported limping at time due to pain.  The report indicates the Veteran has bilateral foot pain to include pain on manipulation that is accentuated on use, as well as swelling on use.  There were no calluses.  The Veteran wore arch supports but they did not relieve symptoms.  The Veteran reported extreme tenderness of plantar surfaces on both feet, again not improved with orthopedic shoes or appliances.  Longitudinal arch height of both feet was decreased.  There was no objective evidence of marked deformity.  Marked pronation was not present and the weight-bearing line did not fall over or medial to the great toe for either foot.  The Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  Examination was negative for Morton's neuroma, metatarsalgia, hammer toe, symptoms related to hallux valgus or hallux rigidus, or other foot injuries or conditions.  

Pain was present in both feet.  Other contributing factors to disability included excess fatigability, pain on movement and weight-bearing, disturbance of locomotion, interference with sitting and standing, and lack of endurance.  Regarding functional effects of the disability, the examiner noted the Veteran had pain in her bilateral feet when walking and standing which alone does not impact her ability to do sedentary employment.    

In this case, the Veteran is already assigned the maximum benefit available under Diagnostic Code 5276 beginning March 17, 2016, and as it relates to that particular diagnostic code the issue is whether a 50 percent rating is warranted for the period prior to that date.  The Board finds it is not.  Prior to March 17, 2016, the evidence of record shows that the Veteran's bilateral foot disability was primarily manifested by foot and heel pain with mild arch displacement.  The Veteran did not have pronounced flatfeet during this period.  The records does not suggest marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran has not reported these symptoms during this period nor are they shown by other evidence of record.  The demonstrated foot and heel pain with mild arch displacement does not more nearly approximate pronounced flatfoot than severe flatfoot.  

The Board has considered whether there is any other schedular basis for higher disability ratings but has found none.  As the VA examiner noted in March 2016 and again in a September 2016 addendum, the Veteran has plantar fasciitis, not pes cavus (clawfoot), and opined that pes cavus was diagnosed in error in 2008.  The examiner further explained that the Veteran, in fact, has pes planus (flatfoot) which likely caused her plantar fasciitis.  As such, rating based on pes cavus is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

The Veteran is not service-connected for weak foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones and rating by analogy to the diagnostic codes for these disabilities is not appropriate in this case as the primary manifestations of disability are better accounted for using Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5283.  

The Board has considered whether rating under Diagnostic Code 5284 (Foot injuries, other) would be more beneficial to the Veteran.  38 C.F.R. § 4.71a.  In this case, even if the Veteran were awarded the maximum rating available under that diagnostic code, 30 percent per foot, this would not result in a higher rating being awarded for the disability as two 30 percent ratings combine for a 50 percent rating.  38 C.F.R. § 4.25 (2016).  As the Veteran's total disability rating is calculated with consideration of the bilateral factor whether she is rated using Diagnostic Code 5276 or Diagnostic Code 5284 there would be no change in her combined rating regardless of which code is used to rate her disability.  38 C.F.R. § 4.26 (2016).  As such, further discussion of rating under Diagnostic Code 5284 is not necessary.

As noted above, the Veteran is competent to attest to things she experiences through her senses, such as pain.  See Jandreau, 492 F.3d 1372.  In this case the Veteran has stated her bilateral foot disability results in sharp pain and limitations on walking.  To the extent she argues her symptomatology is more severe, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).












      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome with mild patella tendonitis is denied. 

Entitlement to a disability rating in excess of 30 percent prior to March 17, 2016, and in excess of 50 percent thereafter, for foot pain with bilateral pes cavus, bilateral plantar fasciitis, and right foot plantar fascial strain is denied. 




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


